 

Exhibit 10.3

 

AMENDMENT TO BACKSTOP AGREEMENT

 

THIS AMENDMENT dated as of November 23, 2016 (this “Amendment”) is entered into
by and among:

 

(i) CHC Group Ltd. (the “Company”); and

 

(ii) each of the undersigned parties identified on the signature pages hereto
(each an “Investor” and collectively, the “Investors”).

 

The Company and the Investors are referred to herein as the “Amendment Parties”
and each individually as an “Amendment Party.” Capitalized terms not otherwise
defined herein shall have the meanings ascribed thereto in the Backstop
Agreement (as defined below).

 

RECITALS

 

WHEREAS, the Amendment Parties entered into that certain Backstop Agreement
dated as of October 11, 2016 (as amended, supplemented or otherwise modified
from time to time, the “Backstop Agreement”);

 

WHEREAS, the Amendment Parties wish to amend certain provisions of the Backstop
Agreement; and

 

WHEREAS, the Amendment Parties wish to take such actions necessary to give
effect to such amendments.

 

AMENDMENTS

 

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein and in the Backstop Agreement, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the Amendment Parties
agree as follows:

 

Section 1. Amendments. Subsections (A) and (F) of Section 10(a)(ii) of the
Backstop Agreement are hereby amended and restated in their entirety as follows:

 

“(A)          obtain entry of the PSA Approval Order by the Bankruptcy Court by
no later than the earlier of (i) December 21, 2016 and (ii) prior to the start
of the hearing for approval of the Disclosure Statement;”

 

“(F)          obtain the entry by the Bankruptcy Court of the Final Cash
Collateral Order (as defined in the Plan Support Agreement) by no later than
December 21, 2016, which order is reasonably acceptable in all respects to the
Requisite Plan Sponsors and the Debtors;”

 

 

 

 

Section 2. Effectiveness. This Amendment shall become effective and binding on
the Amendment Parties in accordance with the terms of the Backstop Agreement
upon the execution and delivery by the Company and the Requisite Investors of an
executed signature page hereto.

 

Section 3. Miscellaneous.

 

3.1          Except as specifically set forth herein, the terms of the Backstop
Agreement shall remain in full force and effect and are hereby ratified and
confirmed.

 

3.2          This Amendment may be executed in several counterparts, each of
which shall be deemed to be an original, and all of which together shall be
deemed to be one and the same agreement. Execution copies of this Amendment
delivered by facsimile, PDF or otherwise shall be deemed to be an original for
the purposes of this paragraph.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the Amendment Parties have caused this Amendment to be duly
executed and delivered as of the day and year first written above.

 

  COMPANY       CHC Group Ltd.         By: /s/ Hooman Yazhari     Name: Hooman
Yazhari     Title: Senior Vice President, Legal &       Administration

 

[ Signature Page to Amendment to Backstop Agreement ]

 

 

 

 

INVESTORS

 

ALLIANCEBERNSTEIN L.P. on behalf of its discretionary accounts   By: /s/ Robert
Schwartz       Name: Robert Schwartz       Title: Senior Vice President  

 

Future Fund Board of Guardians By: Bain Capital Credit, LP, as Investment
Manager   By: /s/ Andrew S. Viens       Name: Andrew S. Viens       Title:
Executive Vice President  

 

Sankaty Credit Opportunities (F), L.P By: Bain Capital Credit, LP, as Investment
Manager   By: /s/ Andrew S. Viens       Name: Andrew S. Viens       Title:
Executive Vice President  

 

[ Signature Page to Amendment to Backstop Agreement ]

 

 

 

 

Sankaty Credit Opportunities V AIV II (Master), L.P.       By: /s/ Andrew S.
Viens         Name: Andrew S. Viens         Title: Executive Vice President  

 

Sankaty Credit Opportunities VI-A, L.P.   By: /s/ Andrew S. Viens       Name:
Andrew S. Viens       Title: Executive Vice President  

 

Sankaty Credit Opportunities VI-B (Master), L.P.   By: /s/ Andrew S. Viens      
Name: Andrew S. Viens       Title: Executive Vice President  

 

[ Signature Page to Amendment to Backstop Agreement ]

 

 

 

 

Sankaty Managed Account (CalPERS), L.P.   By: /s/ Andrew S. Viens       Name:
Andrew S. Viens       Title: Executive Vice President     Bain Capital High
Income Partnership, L.P.   By: /s/ Andrew S. Viens       Name: Andrew S. Viens  
    Title: Executive Vice President     Sankaty Managed Account (E), L.P.   By:
/s/ Andrew S. Viens       Name: Andrew S. Viens       Title: Executive Vice
President  

 

Sankaty Managed Account (FSS), L.P.   By: /s/ Andrew S. Viens       Name: Andrew
S. Viens       Title: Executive Vice President  

 

[ Signature Page to Amendment to Backstop Agreement ]

 

 

 

 

Sankaty Managed Account (PSERS), L.P.   By: /s/ Andrew S. Viens       Name:
Andrew S. Viens       Title: Executive Vice President     Sankaty Managed
Account (TCCC), L.P.   By: /s/ Andrew S. Viens       Name: Andrew S. Viens      
Title: Executive Vice President  

 

Sankaty Rio Grande FMC, L.P.   By: /s/ Andrew S. Viens       Name: Andrew S.
Viens       Title: Executive Vice President  

 

Sears Holdings Pension Trust By: Bain Capital Credit, LP, as Investment Manager
  By: /s/ Andrew S. Viens       Name: Andrew S. Viens       Title: Executive
Vice President  

 

[ Signature Page to Amendment to Backstop Agreement ]

 

 

 

 

Sankaty Credit Opportunities VI-EU (Master), L.P.   By: /s/ Andrew S. Viens    
  Name: Andrew S. Viens       Title: Executive Vice President  

 

Sankaty Credit Opportunities VI-G, L.P.   By: /s/ Andrew S. Viens       Name:
Andrew S. Viens       Title: Executive Vice President     Los Angeles County
Employees Retirement Association By: Bain Capital Credit, LP, as Manager   By:
/s/ Andrew S. Viens       Name: Andrew S. Viens       Title: Executive Vice
President  

 

[ Signature Page to Amendment to Backstop Agreement ]

 

 

 

 

American Century Capital Portfolios, Inc. – AC Alternatives Income Fund By: Bain
Capital Credit, LP, as Subadvisor   By: /s/ Andrew S. Viens       Name: Andrew
S. Viens       Title: Executive Vice President  

 

Carl Marks Strategic Investments, L.P.   By: /s/ James F. Wilson       Name:
James F. Wilson       Title: Authorized Signatory  

 

Carl Marks Strategic Opportunities Fund II, L.P.   By: /s/ James F. Wilson      
Name: James F. Wilson       Title: Authorized Signatory  

 

[ Signature Page to Amendment to Backstop Agreement ]

 

 

 

 

Tennenbaum Special Situations IX-O, LP By: Tennenbaum Capital Partners, LLC Its:
Investment Manager   By: /s/ David Hollander       Name: David Hollander      
Title: Managing Partner  

 

Tennenbaum Special Situations Fund IX-C, LP By: Tennenbaum Capital Partners, LLC
Its: Investment Manager   By: /s/ David Hollander       Name: David Hollander  
    Title: Managing Partner  

 



Tennenbaum Special Situations Fund IX, LLC By: Tennenbaum Capital Partners, LLC
Its: Investment Manager   By: /s/ David Hollander       Name: David Hollander  
    Title: Managing Partner  

 

[ Signature Page to Amendment to Backstop Agreement ]

 

 

 

 

Tennenbaum Opportunities Fund, VI, LLC By: Tennenbaum Capital Partners, LLC Its:
Investment Manager   By: /s/ David Hollander       Name: David Hollander      
Title: Managing Partner     Tennenbaum Special Situations IX-S, LP By:
Tennenbaum Capital Partners, LLC Its: Investment Manager   By: /s/ David
Hollander       Name: David Hollander       Title: Managing Partner  

 

Wayzata Opportunities Fund III, L.P. By: WOF III GP, L.P., its General Partner
By: WOF III GP, LLC, its General Partner   By: /s/ Joseph M. Deignan       Name:
Joseph M. Deignan       Title: Authorized Signatory  

 

[ Signature Page to Amendment to Backstop Agreement ]

 

 

 

 

Wayzata Opportunities Fund Offshore III, L.P. By: Wayzata Offshore GP III, LLC,
its General Partner   By: /s/ Joseph M. Deignan       Name: Joseph M. Deignan  
    Title: Authorized Signatory  

 

[ Signature Page to Amendment to Backstop Agreement ]

 

 

 

 

Marble Ridge Capital L.P.   By: /s/ Dan Kamensky       Name: Dan Kamensky      
Title: Authorized Signatory  

 

[ Signature Page to Amendment to Backstop Agreement ]

 

 

 

 

Solus Alternative Asset Management LP   By: /s/ C.J. Lanktree       Name: C.J.
Lanktree       Title: Partner  

 

[ Signature Page to Amendment to Backstop Agreement ]

 

 

 